Citation Nr: 1801434	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  06-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected right cubital tunnel syndrome (major). 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic heat exhaustion with heat intolerance and repeated syncope.

(The issue of entitlement to an initial rating in excess of 30 percent for a service-connected cyst on the right upper head will be the subject of a separate panel decision to be issued at a later date.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to June 2004.  He also served in the Army National Guard of Alabama beginning in November 1981, to include on a period of initial active duty for training from March 1982 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2005 and September 2005 rating decisions.

The February 2005 rating decision, inter alia, granted service connection for chronic heat exhaustion and assigned an initial 10 percent rating, effective June 28, 2004. Although the RO issued a November 2006 decision, inter alia, readjudicating this issue, the Veteran identified new and material evidence within the pendency of the appeals period for the February 2005 rating decision, and consequently, it never became final.  (See September 2005 and January 2006 Veteran statements about continued VA treatment for heat exhaustion); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In March 2007, the Veteran filed a (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal later that month.

The September 2005 rating decision, inter alia, granted service connection for a cyst of the right upper head and assigned an initial noncompensable rating, effective June 28, 2004 and granted service connection for right cubital tunnel syndrome with a 10 percent rating effective June 28, 2004.  In September 2005, the Veteran filed a NOD. 

For the right cubital tunnel syndrome, a SOC was issued in June 2006, and the Veteran filed a substantive appeal later that month.  The RO, in a November 2006 rating decision, increased the rating for the right cubital tunnel syndrome from 10 to 30 percent, effective June 28, 2004.  The RO otherwise continued to deny the claim, as reflected in a November 2006 supplemental SOC (SSOC). As higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the cyst of the right upper head, an SOC was issued in November 2006, and the Veteran filed a substantive appeal later that month. Because the Veteran disagreed with the initial ratings assigned following the awards of service connection, the Board previously characterized the Veteran's claims as such.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2010, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (AVLJ) at the RO on all issues.  A transcript of that hearing is of record. In a June 2010 decision, the AVLJ remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. In a May 2011 rating decision, the AMC increased the rating for the cyst of the right upper head from 0 to 10 percent, effective November 8, 2010.  The AMC otherwise continued to deny the claims in a May 2011 SSOC and returned this matter to the Board.

Although the AMC granted a higher rating for the cyst of the right upper head, inasmuch as higher ratings for this disability were available, both before and after November 8, 2010, the Veteran is again presumed to seek the maximum available benefit for a disability, and the claim for a higher rating remained viable on appeal. See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. at 38.

In an August 2011 decision, the AVLJ who conducted the 2010 hearing granted an initial 30 percent rating for the cyst on the right upper head, and remanded the claims for higher initial ratings for right cubital tunnel syndrome and residuals of heat exhaustion.  In September 2011, the RO implemented the 30 percent award, effective June 28, 2004.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of his opportunity to receive a new decision from the Board that would correct any potential error in his case relating to the duties of the Acting VLJ who conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that he wished to have the August 2011 Board decision vacated and a new one issued in its place after a new hearing was conducted.  He further requested that the new hearing be conducted via video-conference before a VLJ at the RO.

In June 2014, in accordance with the Veteran's request, the Board vacated that portion of its August 2011 decision partially granting a higher initial rating for the cyst of the right upper head, but left the remainder of the August 2011 Board decision undisturbed.

Thereafter, in January 2015, the Veteran testified during a Board video-conference hearing before a VLJ (not the undersigned VLJ) concerning the issue of a higher initial rating for the cyst of the right upper head.  A transcript of that hearing is of record.  The Veteran did not testify regarding the two issues on appeal herein.

In an April 2015 decision, the VLJ who conducted the 2015 hearing, reinstated the 30 percent rating for the service-connected cyst on the right upper head, and remanded the matter of a rating in excess of 30 percent for a cyst on the right upper head.  The Board also noted that the issues of entitlement to higher initial ratings for right cubital tunnel syndrome and residuals of heat exhaustion were left undisturbed by the Board's June 2014 Order to Vacate and deferred adjudication pending the development requested by the August 2011 remand. 

In May 2017, the Board notified the Veteran that the AVLJ who had conducted the 2010 hearing had retired.  The Veteran was provided another opportunity for a hearing.  In June 2017, the Veteran notified VA that he wished to have another hearing before the Board on these issues.

In July 2017, the Board remanded the above issues and the claim of entitlement to an increased evaluation of the cyst of the right upper head for a hearing before the Board.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at Montgomery, Alabama RO.  The Veteran testified regarding the issues on appeal hearing and regarding the claim for an increased evaluation for a cyst of the right upper head.  A copy of the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for a right cubital tunnel syndrome, remand is required for a current examination.  When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran testified at his September 2017 Board hearing that his symptomatology for the right cubital tunnel syndrome, such as pain and decreased strength in his hard, has worsened since his last VA examination.  Therefore, a new VA examination is necessary.

Regarding the Veteran's claim for an increased rating for chronic heat exhaustion with heat intolerance and repeated syncope, remand is required for clarification of the scope of this disability.  The Veteran's disability is currently rated by analogy under Diagnostic Code 7999-7900.  Under Diagnostic Code 7900, a 30 percent rating is warranted for tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating is warranted for emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A 100 percent rating is warranted for thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Note (1) states that if disease of the heart is the predominant finding, evaluate as hyperthyroid heart disease (Diagnostic Code 7008) if doing so would result in a higher evaluation than using the criteria above.  Note (2) states that if ophthalmopathy is the sole finding, evaluate as field vision, impairment of (Diagnostic Code 6080); diplopia (Diagnostic Code 6090); or impairment of central visual acuity (Diagnostic Code 6061-6079).   The Veteran testified at the Board hearing that he continues to experience a diverse range of symptoms which included acid issues which he is taking medication for, shaking tremors, chest pounding, passing out, and inability to be in the sun due to his symptoms.  He further stated that he may have high blood pressure.  Therefore, the Board finds that a new examination is warranted to clarify and exam the current scope and severity of the Veteran's symptomatology. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right cubital tunnel syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant Disability Benefit Questionnaires (DBQs) shall be utilized.  The examiner must provide information regarding both orthopedic and/or neurological findings related to this service-connected disability.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected chronic heat exhaustion with heat intolerance and repeated syncope.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant DBQs shall be utilized.  In particular, the examiner must determine all symptoms of the Veteran's service-connected disability and specifically indicate whether the Veteran's disability manifests in tachycardia, tremor, increased pulse pressure or blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, muscular weakness, loss of weight, and/or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




